Citation Nr: 0923059	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  02-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to the service-connected 
status post total right knee revision.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected status 
post total right knee revision.

3.  Entitlement to a disability rating greater than 10 
percent for post operative residuals of a right knee injury 
from October 1, 2000, to September 11, 2001; and from 
December 1, 2001, to May 28, 2002.

4.  Entitlement to a disability rating greater than 30 
percent for status post unicompartmental patellofemoral 
arthroplasty with a history of right knee injury from January 
1, 2005, to August 22, 2005; from October 1, 2005, to August 
28, 2006; and from October 1, 2006, to October 10, 2006.

5.  Entitlement to a disability rating greater than 60 
percent for status post total right knee revision from 
December 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating determination of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi.  The RO assigned a temporary total 
disability rating under the provisions of paragraph 4.30 
effective August 28, 2000, and continued the 10 percent 
disability rating effective October 1, 2000.

During the appeal, the Veteran underwent a unicompartmental 
patellofemoral arthroplasty with prosthesis implantation.  
After a one year period of a 100 percent evaluation, the RO 
assigned a 30 percent disability rating.  In AB v. Brown, 6 
Vet. App. 35, 38 (1993), the United States Court of Veterans 
Appeals (Court) held that when the Veteran expresses general 
disagreement with the assignment of a particular rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings.  As an evaluation 
higher than 30 percent was available under the provisions of 
Diagnostic Code 5055 of the VA Schedule for Rating 
Disabilities, the appeal continued.

This matter was previously before the Board in November 2006, 
at which time it was remanded for additional development.  It 
is now returned to the Board for appellate review.

The Board notes that by rating action dated in January 2008, 
the RO determined that the Veteran's status post total right 
knee revision warranted an increased disability rating of 60 
percent, effective as of December 1, 2007.  While this is the 
highest disability rating available under Diagnostic Code 
5055, the Board will consider whether a higher disability 
rating is warranted prior to December 1, 2007, as well as 
whether referral is warranted for extra-schedular 
consideration.  See AB, 6 Vet. App. at 38.

The issue of a disability rating greater than 60 percent for 
status post total right knee revision from December 1, 2007, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disorder is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

2.  A left knee disorder is not manifested as a result of the 
Veteran's period of active service, is not the result of a 
service-connected disease or injury, and was not manifested 
to a compensable degree within any applicable presumptive 
period.

3.  Resolving all reasonable doubt in his favor, the 
Veteran's post operative residuals of a right knee injury 
from October 1, 2000, to September 11, 2001; and from 
December 1, 2001, to May 28, 2002; are manifested by moderate 
impairment.

4.  From January 1, 2005, to August 22, 2005; from October 1, 
2005, to August 28, 2006; and from October 1, 2006, to 
October 10, 2006; the Veteran's residuals of a right knee 
injury were manifested by pain and swelling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disorder, to include as secondary to the service-connected 
status post total right knee revision, have not been met.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2008).

2.  The criteria for service connection for a left knee 
disorder, to include as secondary to the service-connected 
status post total right knee revision, have not been met.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2008).

3.  The criteria for a 20 percent disability rating for post 
operative residuals of a right knee injury from October 1, 
2000, to September 11, 2001; and from December 1, 2001, to 
May 28, 2002; have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5257 
(2008).

4.  The criteria for a disability rating in excess of 30 
percent for residuals of a right  knee injury (total 
arthroplasty) from January 1, 2005, to August 22, 2005; from 
October 1, 2005, to August 28, 2006; and from October 1, 
2006, to October 10, 2006, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5055 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letters dated in August 2001, July 2002, October 2002, 
February 2003, April 2003, May 2003, August 2003, September 
2003, April 2006, December 2006, April 2007, November 2007, 
and August 2008, the Veteran was notified of the evidence not 
of record that was necessary to substantiate his claims.  He 
was told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
There is no allegation from the Veteran that there is any 
available evidence that has not been associated with his 
claims file that is needed for a full and fair adjudication 
of these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in April 2006, December 2006, and April 2007.  
Adequate notice has been provided to the Veteran prior to the 
transfer and certification of the Veteran's case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  Additionally, the appeal was 
readjudicated by way of the January 2008 rating decision and 
the October 2008 Supplemental Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the various notice letters cited above and in the other 
correspondence from VA.  Cumulatively, the Veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the respective disabilities and the effect 
that worsening has on the his employment and daily life. The 
Veteran was informed that should an increase in disability be 
found, a disability rating would be determined by applying 
the relevant diagnostic codes; and examples of pertinent 
medical and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
The Veteran has also been afforded numerous VA examinations.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA. 

Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may be established based 
upon a legal "presumption" by showing that either had 
become manifested to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Low back and left knee disorders

Review of the Veteran's service treatment records reveal no 
evidence of a low back or left knee disorder during his 
period of active service.  His separation report of medical 
examination dated in June 1989 shows that upon clinical 
evaluation, his lower extremities, spine and musculoskeletal 
systems were normal. 

Private outpatient treatment records from T. D. J., M.D., 
dated from August 2000 to September 2003 show that the 
Veteran reported left leg and sacroiliac pain which he 
attributed to an abnormal gait caused by his service-
connected right knee disability.  In a letter dated in March 
2003, Dr. J. opined that the Veteran's left leg and low back 
pain were directly related to his abnormal gait and weakness 
in the right lower extremity from his right knee injury and 
surgeries.  

A letter from B. K. D., D.C., dated in April 2003, shows that 
the Veteran's chiropractor opined that the right knee 
disability caused tremendous strain on the left knee and 
lower back, which led to degenerative changes that were not 
usually seen in someone of his age group.

A VA spine examination report dated in November 2003 shows 
that the Veteran's entire claims file was reviewed in 
conjunction with conducting the examination of the Veteran.  
The diagnosis was lumbar strain with X-ray evidence of 
congenital variation with partial sacralization of L5 and 
fusion between the transverse processes of L4 and L5 on the 
right, and chondromalacia of the left knee.  The examiner 
opined that as to the question of whether the Veteran had a 
back or left knee condition that was secondary to the 
service-connected right knee condition, this was a 
possibility, but also somewhat speculative in nature.  The 
examiner added that there were really minimal physical 
findings of the left knee, compatible with a little 
chondromalacia patella, but he did not think that one would 
consider this as being secondary to the service-connected 
right knee condition.  The VA examiner also indicated that 
one of the private physicians who had opined that the back 
condition was secondary to the right knee condition also 
mentioned the presence of degenerative changes in the lower 
back, but present X-rays did not mention any significant 
degenerative changes.  The examiner also referred to a May 
2003 note which showed that the Veteran had a near normal 
gait.  The examiner concluded that it would also be difficult 
to say the back complaints represented a permanent condition 
which could be attributed to the right knee condition due to 
the fact that he was scheduled to have a total knee 
replacement the following Monday.

A letter from B. R. D., D.O., dated in November 2004, shows 
that the Veteran was said to have been developing 
complications with his gait and was having right knee pain 
and accommodating pain to the left lower extremity as well as 
his midback region.  The diagnosis, in pertinent part, was 
low back pain.

A private medical record dated in December 2004 shows that 
the Veteran had severe sciatica secondary to pirformis 
syndrome.  It was the examiner's opinion that this condition 
arose out of postural/mechanical deficits secondary to an 
injury in 1988 to the right knee which required multiple 
surgeries, the latest in February 2004.  This was said to be 
treatable with physical therapy and pain modalities.

A VA examination report dated in December 2004 shows, in 
pertinent part, that the examiner indicated that he had 
already provided an opinion as to whether the asserted low 
back disorder was secondary to the right knee disability.  He 
added that if another opinion was desired, the Veteran should 
be referred to a different VA examiner at a different VA 
Medical Center.

A private medical record from R. F-B., M.D., dated in May 
2006, shows that because of the Veteran's knee issues, he had 
what appeared to be side to side lateral dissymmetry.  The 
impression, in pertinent part, was right sacroillium joint 
dysfunction, status post injury.

A letter from Dr. F-B. dated in July 2006 shows that the 
Veteran's problems began following an injury in the Navy, for 
which he had to have knee replacement.  Because of this, he 
had a great deal of symmetrical issues which had affected his 
whole lumbosacral spine, although at this point he did not 
appear to have discogenic pain, but symptoms which ranged 
from that to sacroillium joint dysfunction.
  
A VA spine examination report dated in September 2008 shows 
that the Veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination of 
the Veteran.  A history of presumptive diagnoses of lumbar 
strain and sciatica was noted.  Physical examination revealed 
that the back was asymmetric with mild scoliosis and an 
exaggerated congenital lumbar lordosis.
The diagnosis was early left knee degenerative joint disease, 
consistent with natural aging, less likely than not caused or 
related to right knee condition; and developmental/congenital 
exaggerated lumbar lordotic curvature with subsequent 
myofascial syndrome; no objective findings to support a 
degenerative spine or disc disease; not caused by or related 
to the right knee condition.  The low back and left knee 
conditions were said to be expected for body habitus and 
natural aging, and there was no evidence to support a 
worsening beyond their natural progression.

In light of the foregoing evidence of record, the Board finds 
that there is no competent medical evidence of record that 
relates a current low back or left knee disorder to any 
event, injury, or disease in service.  The evidence of record 
is completely negative for a diagnosis of a low back or left 
knee disorder during the Veteran's period of active service.  
The Veteran's June 1989 separation physical examination 
report is highly probative as to the Veteran's condition at 
the time of his release from active duty, as it was generated 
with the specific purpose of ascertaining the Veteran's then-
physical condition, as opposed to his current assertion which 
is proffered in an attempt to secure VA compensation 
benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision).  The separation 
examination report is entirely negative for any symptoms 
associated with the low back or left knee and weighs heavily 
against the claims. 

The medical evidence of record does not show manifestation of 
a low back or left knee disorder until the Veteran's 
assertion in 2000, approximately 11 years following 
separation from service.  Evidence of a prolonged period 
without medical complaint and the amount of time that elapsed 
since military service, can be considered as evidence against 
a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Further, there is no indication that the Veteran had a 
diagnosis of arthritis of the low back or left knee which had 
become manifested to a compensable degree during the first 
year following his separation from service.  Accordingly, 
entitlement to service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

The Board has considered the November 2003 VA examination 
report in which the examiner opined that it was possible that 
the Veteran's low back or left knee disorders were secondary 
to the service-connected right knee condition, but that is 
was somewhat speculative in nature.  However, the law 
provides that service connection may not be based on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102 
(2008); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board has also considered the March 2003 opinion of Dr. 
J. in which he opined that the Veteran's low back and left 
knee pain were directly related to his abnormal gait and 
weakness in the right lower extremity from his right knee 
injury and surgeries; the April 2003 letter from Dr. D. in 
which it was indicated that the right knee disability caused 
tremendous strain on the left knee and lower back; the 
November 2004 letter from Dr. D. suggesting that the Veteran 
had been developing complications with his gait and was 
having accommodating pain to the left lower extremity and 
midback region; the December 2004 private medical record 
suggesting severe sciatica secondary to pirformis syndrome 
arising out of postural/mechanical deficits secondary to the 
right knee disability; and the May 2006 and June 2006 letters 
from Dr. F-B. suggesting that because of the right knee 
issues, the Veteran had side to side lateral dissymmetry 
causing a right sacroillium joint dysfunction, status post 
injury.

However, it is the responsibility of the Board to review all 
the evidence of record and reach a conclusion by applying the 
standard of review set forth above.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence." "  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As such, the Board finds probative the September 2008 VA 
examination report in which the examiner concluded that the 
prior medical history showed presumptive diagnoses, but that 
the current findings demonstrated that the back was 
asymmetric with mild scoliosis and an exaggerated congenital 
lumbar lordosis.  The findings that there was no objective 
degenerative spine or disc disease; that the left knee and 
back disorders were not caused by or related to the right 
knee disability; and that the low back and left knee 
disorders were to be expected for body habitus and natural 
aging, with no evidence of a worsening beyond the natural 
progression, are probative as they were definitive and based 
upon a complete review of the Veteran's entire claims file, 
including X-ray studies and the private medical records and 
opinion.  The findings are also supported by detailed 
rationale.  Accordingly, this opinion is found to carry 
significant probative weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).

The Board has considered the Veteran's statements in support 
of his claim that he has current low back and left knee 
disorders that are secondary to his service-connected right 
knee disability.  While he is certainly competent to describe 
the extent of his current symptomatology, there is no 
evidence that he possesses the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The competent medical evidence of record has not shown that 
the Veteran currently has a low back or left knee disorder 
which is etiologically or causally associated with any 
service-connected disability.  As noted above, the VA 
examiner in September 2008 concluded that the Veteran's left 
knee and low back disorders were to be expected for body 
habitus and natural aging, with no evidence of a worsening 
beyond the natural progression of the disorders.  Therefore, 
entitlement to service connection on a secondary basis as 
proximately due to or the result of a service-connected 
disability is not warranted. See 38 C.F.R. § 3.310(a) (2008); 
Allen, 7 Vet. App. at 439.

In the absence of medical evidence establishing that the 
Veteran currently has a low back or left knee disorder that 
is related to active service or to a service-connected 
disability, the preponderance of the evidence is against the 
claims.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issues.  That doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claims.  See 
Gilbert, 1 Vet. App. at 49.

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased disability rating claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

In evaluating musculoskeletal disabilities, functional 
impairment must also be assessed and the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment, must be determined.  38 C.F.R. § 
4.10 (2008).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206-08 (1995).  In other words, when rated for 
limitation of motion, a higher rating may be assigned if 
there is additional limitation of motion from pain or limited 
motion on repeated use of the joint.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2008).

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. 4.6 (2008).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2008).

A disability rating higher than 10 percent
for a right knee disability from October 1, 2000, to
 September 11, 2001, and from December 1, 2001, to May 28, 
2002

The Veteran filed a claim for an increased disability rating 
for his service-connected right knee disability in September 
2000.  As a result of surgical treatment necessitating 
convalescence, he was awarded a 100 percent temporary 
disability rating from August 28, 2000, to September 30, 
2000.

From October 2000, the Veteran's service-connected post-
operative residuals of a right knee injury were rated as 10 
percent disabling pursuant to the criteria set forth in 
Diagnostic Code 5257.  Under this diagnostic code provision, 
a 10 percent disability rating is warranted where there is 
slight recurrent subluxation or lateral instability of the 
knee, and a 20 percent disability rating is warranted where 
the recurrent subluxation or lateral instability of the knee 
is moderate.  The maximum 30 percent disability rating is 
warranted where there is severe recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (2008).  Under Diagnostic Code 5257, 
painful motion and functional loss due to pain are not 
applicable because Diagnostic Code 5257 is not predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

When a knee disability is rated under Diagnostic Code 5257, 
the Veteran may also have limitation of motion, which may be 
separately compensable for either or both limitation of 
flexion and extension.  Normal range of motion of a knee is 
from zero degrees of extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.  A 30 percent disability rating 
is the highest available under Diagnostic Code 5260.  

Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating and extension 
limited to 15 degrees warrants a 20 percent disability 
rating.  Extension limited to 20 degrees warrants a 30 
percent disability rating, extension limited to 30 degrees 
warrants a 40 percent disability rating, and extension 
limited to 45 degrees warrants a 50 percent disability 
rating.  A 50 percent disability rating is the highest 
available under Diagnostic Code 5261.  

A private medical record dated in August 2000 shows that the 
Veteran had a history of intermittent right knee pain since 
service.  He described having some popping and catching, with 
occasional locking feelings in the knee.  He also noted 
persistent swelling, but no giving out of the knee.  Physical 
examination revealed effusion with diffuse tenderness.  There 
was a large palpable firm mass in the subpatellar region.  
There was moderate joint line tenderness mostly over the 
medial side of the knee and some on the lateral side.  There 
was no gross laxity to the anterior/posterior Drawer testing.

A private hospital treatment records from the Columbia 
Outpatient surgical center dated in August 2000 shows that 
the Veteran underwent a right knee arthroscopy with limited 
synovial debridement.

A private outpatient treatment record dated in November 2000 
from T. G., F.N.P., shows that the Veteran reported symptoms 
associated with swelling and pain with range of motion.  
Physical examination revealed no erythema; no ecchymosis; 
medial, lateral, superior; and patellar right knee edema.  
There was diffuse pain elicited on palpation, but no warmth 
noted.  Range of motion was to 85 degrees of flexion and 5 
degrees of extension.  The assessment was knee pain.

VA outpatient treatment record dated from September 2000 to 
November 2000 show that the Veteran continued to undergo 
physical therapy on the right knee.

A private medical record dated in March 2001 shows that the 
Veteran reported continued pain and intermittent swelling.  
Physical examination revealed effusion with full range of 
motion.  There was no apprehension sign or patellofemoral 
grinding tenderness or crepitus.

A private medical record dated in July 2001 shows that the 
Veteran reported increased right knee discomfort.  He denied 
any locking, catching, or giving out.  He also denied 
swelling or fever.  Physical examination revealed range of 
motion from zero to 130 degrees without difficulty.  The 
right knee did have some marked tenderness to palpation over 
the pes anserine bursa area.

A private medical record from Dr. J., dated in August 2001, 
shows that physical examination revealed mild quadriceps 
atrophy remaining in the right knee with full range of 
motion.  There was mild crepitus to active extension against 
resistance in the right knee and +4/5 quadriceps strength.  
There was some tenderness over the palpable plica area 
adjacent to the patella.  There was an equivocal McMurrary 
test and minimal joint line tenderness.  He had a normal 
Lachman's test, and there was minimal pes bursa tenderness.  
Arthroscopic knee surgery was recommended to evaluate for a 
possible torn meniscus.

A VA examination report dated in September 2001 shows that 
the Veteran reported that his right knee had remained 
symptomatic.  He described pain and swelling.  Weight-bearing 
was very painful, and he described popping, locking, and 
giving way of the knee.  Physical examination revealed 
tenderness to palpation of the lateral patellofemoral joint 
region.  He had a positive patella grind test.  There was 
trace swelling of the knee.  Range of motion was from five 
degrees of recurvatum to 125 degrees of flexion.  There was 
no ligamentous instability of the knee noted.  There was some 
hypermobility of the patella, with some increased pain and 
apprehension with lateral patella subluxation.  He could only 
do a partial squat with complaints of right knee pain.  The 
impression was chronic patellofemoral syndrome with 
chondromalacia patella, status post multiple surgeries.  The 
examiner added that there was increased pain on range of 
motion testing.  Certainly pain could further limit 
functional ability during flare-ups or with increased use.  
However, it was not feasible to express this in terms of 
additional limitation of motion with any degree of medical 
certainty.

A private outpatient treatment record from HealthSouth 
Outpatient Center dated in September 2001 shows that the 
Veteran underwent right knee arthroscopy with debridement 
with lateral retinacular release and release of lateral 
perioperative scar tissue.  The diagnosis was right knee 
lateral plica and scar tissue.

A VA outpatient treatment record dated in May 2002 shows that 
the Veteran reported pain and swelling, following having had 
fluid from his right knee two weeks earlier.

In view of the foregoing evidence, the Board finds that from 
October 2000 to September 2001 and from December 2001 to May 
2002, the Veteran's right knee disability more closely 
approximates a moderate impairment of the knee.  The Board 
finds that the competent medical evidence of record 
demonstrates that the Veteran's right knee is manifested by a 
moderate degree of symptoms that include pain, tenderness, 
swelling, intermittent subluxation.  As such, the rating 
criteria for a 20 percent disability rating under Diagnostic 
Code 5257 have been met for the specified time period.  The 
evidence of record supports no more than a 20 percent 
disability rating for moderate subluxation of the left knee 
during the entire appellate period.  With regard to the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 relating to pain on 
use, the Court has held that such criteria do not apply to 
knee disabilities that are rated under Diagnostic Code 5257.  
See Johnson, 9 Vet. App. at 11.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no current evidence of dislocated 
semilunar cartilage with frequent episodes of "locking" or 
malunion or nonunion of the tibia and fibula.  Diagnostic 
Codes 5258 and 5262 for impairment of the tibia and fibula 
are therefore not for application in this case.

The VA Office of General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997).  For a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion under Diagnostic Codes 5260 or 5261 need 
not be compensable but must at least meet the criteria for a 
noncompensable rating.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 38 
C.F.R. § 4.59. See VAOPGCPREC 9- 98 (August 14, 1998).  

Here, the ranges of motion in degrees, as tested on medical 
examinations, do not reflect a degree of impairment under the 
rating schedule that would warrant an increased disability 
rating for the Veteran's right knee if rated under the 
limitation of motion codes at any time.  The Veteran 
consistently had near full range of motion of the right knee, 
with five degrees of extension and almost full flexion.  
The range of motion findings do not meet the criteria for a 
compensable disability rating under Diagnostic Codes 5260 and 
5261.





A disability rating higher than 30 percent for a right knee 
disability from
 January 1, 2005, to August 22, 2005; from October 1, 2005, 
to August 28, 2006; and from October 1, 2006, to October 10, 
2006

As a result of surgical treatment necessitating 
convalescence, the Veteran was awarded a 100 percent 
temporary disability rating from May 29, 2002, to January 1, 
2005.

Following right knee replacement surgery in November 2002 and 
in November 2003, the Veteran's right knee disability has 
been rated pursuant to the provisions of Diagnostic Code 
5055, which provides the rating criteria for a knee 
replacement with a prosthesis.  Under this diagnostic code 
provision, for one year following the prosthetic replacement 
of a knee joint, a 100 percent disability rating is assigned.  
Thereafter, a 60 percent disability rating is warranted if 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is to be rated by analogy to 
Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension) or 5262 (impairment of the tibia 
and fibula).  Diagnostic Code 5055 provides that the minimum 
rating for a knee replacement is 30 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5055 (2008).

Private outpatient treatment records from R. R., M.D., dated 
in January 2005 shows that the Veteran was treated for 
increasing pain and swelling of the right knee.

A private medical record from Bienville Orthopedic 
Specialists dated in February 2005 shows that the Veteran was 
seen for continued pain and swelling of the right knee.  He 
was wearing a brace and had experienced popping and clicking 
sounds of the prosthesis.  Physical examination revealed 
excellent strength, stability, and range of motion of the 
right knee with slight tenderness, mainly from a 3+ effusion 
compared to his opposite knee.  Radiographs revealed good 
alignment of the components of the right knee.  The 
assessment was localized osteoarthrosis of the primary lower 
leg, and pain of the knee joint.

A pre-operative private medical record from the Garden Park 
Medical Center dated in August 2005 shows that there appeared 
to be some irregularity of the right patella, though the 
appearance and alignment of the prosthesis did not appear 
significantly changed.  There was some soft tissue swelling, 
most prominent on the sunrise view.  There was no evidence of 
obvious joint effusion.  The Veteran then underwent a radical 
scar excision with revision, on the tibial side of the right 
knee.

For the period from January 1, 2005, to August 22, 2005; from 
October 1, 2005, to August 28, 2006; and from October 1, 
2006, to October 10, 2006; the clinical evidence of record 
does not show that the Veteran has chronic residuals of right  
knee arthroplasty consisting of severe painful motion or 
weakness in the affected extremity.  While there was reported 
pain and swelling during this period, the February 2005 
private medical record from Bienville Orthopedic Specialists 
shows that the Veteran had excellent strength, stability, and 
range of motion of the right knee with slight tenderness.  
Thus, consideration of Diagnostic Codes 5260 and 5261 do not 
result in a disability rating in excess of the currently 
assigned 30 percent.

The competent medical evidence of record also fails to show 
objective manifestations of dislocated cartilage, with 
frequent episodes of "locking," or effusion into the right 
knee joint, nor of any ankylosis.  Therefore Diagnostic Codes 
5258 and 5256 are not for application.

With regard to the potential applicability of VAOPGCPREC 23- 
97, the clinical evidence of record does not contain any 
findings of laxity or instability of the right  knee.  
Therefore, Diagnostic Code 5257 is not for application.  In 
the absence of such additional and separate disability, a 
separate or higher rating is not in order.

Other factors to consider are the degree of limitation of 
motion of the Veteran's right knee, which in this case is 
very slight as noted above and which does not increase during 
flare-ups or with increased use.  There is also no objective 
evidence of record of additional functional impairment based 
on repetitive motion.  As such, an increased disability 
rating pursuant to 38 C.F.R. §§ 4.40, 4.45, or 4.59 is not 
warranted.

Although the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45, 
and DeLuca, 8 Vet. App. at 202, relate to functional loss due 
to pain, weakness or other musculoskeletal pathology, 
Diagnostic Code 5055 sets forth criteria that specifically 
include painful motion and weakness.  Evaluation of the same 
disability under various diagnoses is to be avoided, as is 
the evaluation of the same manifestation under different 
diagnoses.  38 C.F.R. § 4.14 (2008).

The currently assigned 30 percent disability rating 
adequately compensates the Veteran for the degree of 
impairment shown by the residuals of his right total knee 
replacement from January 1, 2005, to August 22, 2005; from 
October 1, 2005, to August 28, 2006; and from October 1, 
2006, to October 10, 2006; these residuals do not more nearly 
approximate the criteria for the next higher disability 
rating for the aforestated reasons.  Consequently, the 
Veteran's right knee disability is not more closely 
approximated by the criteria for a rating higher than the 
already assigned 30 percent rating over the course of the 
above period.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an increased 
disability rating for the Veteran's service-connected 
residuals of a right knee injury (total arthroplasty) from 
January 1, 2005, to August 22, 2005; from October 1, 2005, to 
August 28, 2006; and from October 1, 2006, to October 10, 
2006.  The benefit-of-the doubt doctrine is inapplicable and 
this claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49. 

	(CONTINUED ON NEXT PAGE)









ORDER

Service connection for a low back disorder, to include as 
secondary to the service-connected status post total right 
knee revision, is denied.

Service connection for a left knee disorder, to include as 
secondary to service-connected status post total right knee 
revision, is denied.

A disability rating of 20 percent for post operative 
residuals of a right knee injury from October 1, 2000, to 
September 11, 2001; and from December 1, 2001, to May 28, 
2002, is granted, subject to the rules and regulations 
governing the award of monetary benefits. 

A disability rating greater than 30 percent for status post 
unicompartmental patellofemoral arthroplasty with a history 
of right knee injury from January 1, 2005, to August 22, 
2005; from October 1, 2005, to August 28, 2006; and from 
October 1, 2006, to October 10, 2006, is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of a disability rating higher than 60 percent for a 
right knee disability from December 1, 2007.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c), (d) 
(2008).

As a result of surgical treatment necessitating 
convalescence, the Veteran was awarded a 100 percent 
temporary disability rating following another total right 
knee replacement surgery from October 10, 2006, to December 
1, 2007.  Thereafter, in a rating decision dated in January 
2008, the Veteran's disability was assigned a 60 percent 
disability rating for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  In 
this decision, the RO refers to VA outpatient treatment 
records from the Biloxi VA Medical Center dated from August 
2007 to January 2008, as well as a VA examination report from 
the Biloxi VA Medical Center dated December 14, 2007.  A 
review of the Veteran's claims file reveals that the 
aforestated records have not been associated with the 
evidence of record.  On remand arrangements should be 
undertaken to obtain all such records.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c), (d) (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain VA outpatient 
treatment records of the Veteran from the 
Biloxi VA Medical Center dated from August 
2007 to January 2008, as well as a VA 
examination report from the Biloxi VA 
Medical Center dated December 14, 2007.  
All efforts to obtain these records must 
be documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the Veteran is to be 
informed of any records that could not be 
obtained.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
Veteran should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


